FILED: July 26, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
STEPHEN A. ROGERS,
	Petitioner on Review,
	v.
VALLEY BRONZE OF OREGON, INC.,
	Respondent on Review.
(CC 9611-08404; CA A98656; SC S45971)
	On petition for review filed December 8, 1998.*
	Margaret F. Weddell, Portland, filed the petition for
petitioner on review.
	Thomas W. Sondag, of Lane Powell Spears & Lubersky, LLP,
Portland, filed the response for respondent on review.
	Before Carson, Chief Justice, and Gillette, Durham, Leeson,
and Riggs, Justices.**
	MEMORANDUM OPINION
	The petition for review is allowed.  The decision of the
Court of Appeals is vacated.  The case is remanded to the Court
of Appeals for further consideration in light of Smothers v.
Gresham Transfer, Inc., 332 Or 83, 23 P3d 333 (2001).
	*Appeal from Multnomah County Circuit Court,
Joseph Ceniceros, Judge.
 157 Or App 191, 972 P2d 1229 (1998).
	**Van Hoomissen, J., retired December 31, 2000, and did not
participate in the decision of this case; Kulongoski, J.,
resigned June 14, 2001, and did not participate in the decision
of this case.  De Muniz, J., did not participate in the
consideration or decision of this case.